Exhibit 10.1

 

$400,000,000

 

Kodiak Oil & Gas Corp.

 

5.500% Senior Notes due February 1, 2022

 

PURCHASE AGREEMENT

 

July 23, 2013

 

CREDIT SUISSE SECURITIES (USA) LLC

 

As Representative of the Several Purchasers,

 

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010

 

Ladies and Gentlemen:

 

1.             Introductory. Kodiak Oil & Gas Corp., a Yukon corporation (the
“Company”), agrees with the several initial purchasers named in Schedule A
hereto (the “Purchasers”) subject to the terms and conditions stated herein, to
issue and sell to the several Purchasers U.S.$400,000,000 principal amount of
its 5.500% Senior Notes due February 1, 2022 (the “Offered Securities”). The
Offered Securities will be issued under an indenture, dated as of July 26, 2013
(the “Indenture”), among the Company, Kodiak Oil & Gas (USA) Inc., a Colorado
corporation, Kodiak Williston, LLC, a Delaware limited liability company, and
KOG Finance, LLC, a Delaware limited liability company, as guarantors (the
“Guarantors”), U.S. Bank National Association, as trustee (the “Trustee”), and
Computershare Trust Company of Canada, as Canadian trustee (the “Canadian
Trustee”). The Offered Securities will be unconditionally guaranteed as to the
payment of principal and interest by the Guarantors (such guarantees, the
“Guarantees”).

 

The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement dated as of the Closing Date among the Company,
the Guarantors and the Purchasers (the “Registration Rights Agreement”),
pursuant to which the Company and the Guarantors agree to file with the
Commission a registration statement under the Securities Act (as defined below)
relating to debt securities of the Company with terms substantially identical to
the Offered Securities (the “Exchange Securities”) to be offered in exchange for
the Offered Securities (the “Exchange Offer”).

 

2.             Representations and Warranties of the Company and the
Guarantors.  Each of the Company and the Guarantors represents and warrants to,
and agrees with, the several Purchasers that:

 

(a)           Offering Circulars; Certain Defined Terms.  The Company has
prepared or will prepare a Preliminary Offering Circular and a Final Offering
Circular.

 

For purposes of this Agreement:

 

“Applicable Time” means 3:00 P.M. (New York time) on the date of this Agreement.

 

“Closing Date” has the meaning set forth in Section 3 hereof.

 

“Commission” means the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

“Credit Agreement” means (i) the amended and restated credit agreement dated as
of October 28, 2011, among Kodiak Oil & Gas (USA) Inc., as borrower, the lenders
party thereto and Wells Fargo Bank, N.A., as administrative agent, as amended by
that certain first amendment and limited waiver dated as of November 14, 2011,
that certain second amendment dated as of November 14, 2011, that certain third
amendment dated as of January 10, 2012, that certain fourth amendment dated as
of April 3, 2012, that certain fifth amendment dated as of May 11, 2012, that
certain sixth amendment dated as of October 15, 2012, that certain seventh
amendment dated as of January 15, 2013, that certain eighth amendment dated as
of April 3, 2013, that certain ninth amendment dated as of June 19, 2013 and
that certain tenth amendment and limited waiver dated as of July 12, 2013
together with (ii) the assumption agreement, dated as of July 12, 2013, made by
each of KOG Finance, LLC, Kodiak Williston, LLC and KOG Oil & Gas ULC, as the
additional grantors, in favor of Wells Fargo Bank, N.A., as administrative agent
for the banks and other financial institutions parties to the amended and
restated credit agreement referred to in clause (i), pursuant to which KOG
Finance, LLC, Kodiak Williston, LLC and KOG Oil & Gas ULC became parties to the
amended and restated guarantee and collateral agreement, dated as of October 28,
2011, in favor of Wells Fargo Bank, N.A., as administrative agent for the banks
and other financial institutions parties to such amended and restated credit
agreement.

 

“Exchange Act” means the United States Securities Exchange Act of 1934.

 

“Final Offering Circular” means the final offering circular relating to the
Offered Securities to be offered by the Purchasers that discloses the offering
price and other final terms of the Offered Securities and is dated as of the
date of this Agreement (even if finalized and issued subsequent to the date of
this Agreement).

 

“Free Writing Communication” means a written communication (as such term is
defined in Rule 405) that constitutes an offer to sell or a solicitation of an
offer to buy the Offered Securities and is made by means other than the
Preliminary Offering Circular or the Final Offering Circular.

 

“General Disclosure Package” means the Preliminary Offering Circular together
with any Issuer Free Writing Communication existing at the Applicable Time and
the information in which is intended for general distribution to prospective
investors, as evidenced by its being specified in Schedule B hereto.

 

“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Company, used or referred to by the Company or containing
a description of the final terms of the Offered Securities or of their offering,
in the form retained in the Company’s records.

 

“Preliminary Offering Circular” means the preliminary offering circular, dated
July 23, 2013, relating to the Offered Securities to be offered by the
Purchasers.

 

“Rules and Regulations” means the rules and regulations of the Commission.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board and, as applicable, the
rules of the NYSE MKT LLC, New York Stock Exchange and the NASDAQ Stock Market
(“Exchange Rules”).

 

“Supplemental Marketing Material” means any Issuer Free Writing Communication
other than any Issuer Free Writing Communication specified in Schedule B
hereto.  Supplemental Marketing Materials include, but are not limited to, the
electronic Bloomberg roadshow slides and the accompanying audio recording.

 

Unless otherwise specified, a reference to a “Rule” is to the indicated
rule under the Securities Act.

 

2

--------------------------------------------------------------------------------


 

(b)           Disclosure.  As of the date of this Agreement, the Final Offering
Circular does not, and as of the Closing Date, the Final Offering Circular will
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  At the Applicable
Time, and as of the Closing Date, neither (i) the General Disclosure Package,
nor (ii) any individual Supplemental Marketing Material, when considered
together with the General Disclosure Package, included, or will include, any
untrue statement of a material fact or omitted, or will omit, to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  The preceding two
sentences do not apply to statements in or omissions from the Preliminary or
Final Offering Circular, the General Disclosure Package or any Supplemental
Marketing Material based upon written information furnished to the Company by
any Purchaser through the Representative specifically for use therein, it being
understood and agreed that the only such information is that described as such
in Section 8(b) hereof. Except as disclosed in the General Disclosure Package
and the Final Offering Circular, on the date of this Agreement, the Company’s
Annual Report on Form 10-K most recently filed with the Commission and all
subsequent reports (collectively, the “Exchange Act Reports”) which have been
filed by the Company with the Commission or sent to stockholders pursuant to the
Exchange Act and incorporated by reference in the Preliminary or Final Offering
Circular do not include any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Such documents, when
they were filed with the Commission, conformed in all material respects to the
requirements of the Exchange Act and the Rules and Regulations.

 

(c)           Good Standing of the Company and the Guarantors.  Each of the
Company and the Guarantors has been duly incorporated or formed, as applicable,
and is existing and, in the case of the Company, in good standing with respect
to the filing of all required annual returns under the laws of Yukon, and in the
case of the Guarantors, in good standing under the laws of Colorado or Delaware,
as applicable, each with power and authority (corporate or limited liability
company, as applicable) to own its properties and conduct its business as
described in the General Disclosure Package and the Final Offering Circular; and
each of the Company and the Guarantors is duly qualified to do business as a
foreign corporation or limited liability company, as applicable, in good
standing in all other jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification, except for any
jurisdiction where the failure to be so qualified would not, individually or in
the aggregate, have a material adverse effect on the condition (financial or
other), business, properties, prospects or results of operations of the Company
and its subsidiaries taken as a whole (each, a “Material Adverse Effect”).

 

(d)           Subsidiaries.  Each subsidiary of the Company and each subsidiary
of the Guarantors, if any, has been duly incorporated or formed, as applicable,
and is existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, as applicable, with power and authority (corporate
or limited liability company, as applicable) to own its properties and conduct
its business as described in the General Disclosure Package and the Final
Offering Circular; and each subsidiary of the Company and each subsidiary of the
Guarantors, if any, is duly qualified to do business as a foreign corporation or
limited liability company, as applicable, in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except for any such jurisdiction where the
failure to be so qualified would not have, individually or in the aggregate, a
Material Adverse Effect; all of the issued and outstanding capital stock or
equity interests, as applicable, of each subsidiary of the Company and each
subsidiary of the Guarantors, if any, has been duly authorized and validly
issued and, in the case of Kodiak Oil & Gas (USA) Inc., is fully paid and
nonassessable; and the capital stock or equity interests, as applicable, of each
subsidiary owned by the Company or the Guarantors, directly or through
subsidiaries, is owned free from liens, encumbrances and defects, except for the
capital stock or equity interests, as applicable, of the Guarantors which is
pledged in connection with the Company’s Credit Agreement as described in the
General Disclosure Package and the Final Offering Circular. Except for KOG Oil &

 

3

--------------------------------------------------------------------------------


 

Gas ULC, the Guarantors are the only subsidiaries, direct or indirect, of the
Company that are borrowers or guarantors under the Credit Agreement. No direct
or indirect subsidiary of the Company, other than the Guarantors and KOG Oil &
Gas ULC, has issued preferred stock or incurred any indebtedness in excess of
$1.0 million in aggregate.

 

(e)           Indenture; Offered Securities.  The Indenture has been duly
authorized by the Company and the Guarantors; the Offered Securities have been
duly authorized by the Company and the Guarantors; and when the Offered
Securities are delivered and paid for pursuant to this Agreement on the Closing
Date, the Indenture will have been duly executed and delivered by the Company
and the Guarantors, such Offered Securities will have been duly executed,
authenticated, issued and delivered, such Offered Securities will conform to the
description thereof in the General Disclosure Package and the Final Offering
Circular and the Indenture and such Offered Securities will constitute valid and
legally binding obligations of the Company and the Guarantors, enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles and
entitled to the benefits and security provided by the Indenture.

 

(f)            Trust Indenture Act.  On the Closing Date, the Indenture will
conform in all material respects to the requirements of the Trust Indenture Act,
and the rules and regulations of the Commission applicable to an indenture which
is qualified thereunder.

 

(g)           No Finder’s Fee.  Except as disclosed in the General Disclosure
Package and the Final Offering Circular, there are no contracts, agreements or
understandings between the Company and any person that would give rise to a
valid claim against the Company or any Purchaser for a brokerage commission,
finder’s fee or other like payment in connection with this offering.

 

(h)           Registration Rights Agreement.  The Registration Rights Agreement
has been duly authorized by the Company and the Guarantors; and, when the
Offered Securities are delivered and paid for pursuant to this Agreement on the
Closing Date, the Registration Rights Agreement will have been duly executed and
delivered and will be the valid and legally binding obligations of the Company
and the Guarantors, enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles, and except as rights to indemnification and
contribution under the Registration Rights Agreement may be limited under
applicable law.

 

(i)            Exchange Securities.  On the Closing Date, the Exchange
Securities will have been duly authorized by the Company and the Guarantors; and
when the Exchange Securities are issued, executed and authenticated in
accordance with the terms of the Exchange Offer and the Indenture, the Exchange
Securities will be entitled to the benefits of the Indenture and will be the
valid and legally binding obligations of the Company and the Guarantors
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

 

(j)            Guarantees.  The Guarantees by the Guarantors have been duly
authorized by such Guarantors; and, when the Offered Securities are delivered
and paid for pursuant to this Agreement on the Closing Date and issued, executed
and authenticated in accordance with the terms of the Indenture, the Guarantees
of the Guarantors will have been duly executed and delivered by the Guarantors,
will conform to the description thereof contained in the General Disclosure
Package and the Final Offering Circular and will constitute valid and legally
binding obligations of such Guarantors, enforceable in accordance with their
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.  When the Exchange
Securities have been issued, executed and authenticated in accordance with the
terms of the Exchange Offer and the Indenture, the Guarantees of the Guarantors
will constitute valid and legally binding obligations of such Guarantors,
enforceable in

 

4

--------------------------------------------------------------------------------


 

accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

(k)           No Registration Rights.  Except as disclosed in the General
Disclosure Package and the Final Offering Circular, there are no contracts,
agreements or understandings between the Company or any Guarantor and any person
granting such person the right to require the Company or such Guarantor to file
a registration statement under the Securities Act with respect to any securities
of the Company or such Guarantor or to require the Company or such Guarantor to
include such securities with the Exchange Securities and Guarantees registered
pursuant to any Registration Statement.

 

(l)            Absence of Further Requirements.  No consent, approval,
authorization, or order of, or filing or registration with, any Governmental
Authority is required for the consummation of the transactions contemplated by
this Agreement, the Indenture and the Registration Rights Agreement in
connection with the offering and the issuance and sale of the Offered Securities
and the Guarantees by the Company and the Guarantors except such as have been
obtained, or made and such as may be required under state or provincial
securities laws and except for the order of the Commission declaring effective
the Exchange Offer Registration Statement or, if required, the Shelf
Registration Statement (each as defined in the Registration Rights Agreement).
As used herein, “Governmental Authority” means any executive, legislative,
judicial, administrative or regulatory body, domestic or foreign.

 

(m)          Title to Property.  Except as disclosed in the General Disclosure
Package and the Final Offering Circular, the Company, the Guarantors and their
respective subsidiaries (i) have defensible title to all their interests in the
oil and gas properties described in the General Disclosure Package and the Final
Offering Circular as being owned or leased by them, title investigations having
been carried out by the Company in accordance with customary practice in the oil
and gas industry, (ii) will, to their knowledge, have defensible title to all
their interests in the oil and gas properties described in the General
Disclosure Package and the Final Offering Circular as to be acquired by them,
title investigations having been carried out by the Company in accordance with
customary practice in the oil and gas industry and (iii) have defensible title
to all other real property, all other properties and assets described in the
General Disclosure Package and the Final Offering Circular as owned by them, in
each case (and in the case of clause (ii) to their knowledge) free and clear of
any security interests, mortgages, liens, encumbrances, equities, claims and
other title defects, except such as do not materially affect the value of such
property, taken as a whole, and do not materially interfere with the use made or
proposed to be made of such property by the Company, the Guarantors and their
respective subsidiaries.  The Company, the Guarantors and their respective
subsidiaries do not hold any leased real or personal property under valid and
enforceable leases with terms or provisions that would materially interfere with
the use made or to be made thereof by them.  The working interests derived from
oil, gas and mineral leases or mineral interests which constitute a portion of
the real property held, leased or to be acquired, as the case may be, by the
Company, the Guarantors or any of their respective subsidiaries reflect the
right of the Company, the Guarantors and their respective subsidiaries to
explore, develop or produce hydrocarbons from such real property, and the care
taken by the Company, the Guarantors and their respective subsidiaries with
respect to acquiring or otherwise procuring such leases, options to lease,
drilling rights and concessions or other property interests was consistent with
standard industry practices in the areas in which the Company, the Guarantors or
their respective subsidiaries operate for acquiring or procuring leases and
interests therein to explore, develop or produce hydrocarbons.

 

(n)           Absence of Defaults and Conflicts Resulting from Transaction.  The
execution, delivery and performance of the Indenture, this Agreement and the
Registration Rights Agreement and compliance with the terms and provisions
thereof and the issuance and sale of the Offered Securities and Guarantees and
the application of the proceeds thereof as described under “Use of Proceeds” in
the General Disclosure Package and the Final Offering Circular will not result
in a breach or violation of

 

5

--------------------------------------------------------------------------------


 

any of the terms and provisions of, or constitute a default or a Debt Repayment
Triggering Event (as defined below) under, or result in the imposition of any
lien, charge or encumbrance upon any property or assets of the Company, the
Guarantors or any of their respective subsidiaries pursuant to, (i) the charter
or by-laws (or equivalent organizational documents) of the Company, the
Guarantors or any of their respective subsidiaries, (ii) any statute, any rule,
regulation or order of any Governmental Authority having jurisdiction over the
Company, the Guarantors or any of their respective subsidiaries or any of their
properties, or (iii) any agreement or instrument to which the Company, the
Guarantors or any of their respective subsidiaries is a party or by which the
Company, the Guarantors or any of their respective subsidiaries is bound or to
which any of the properties of the Company, the Guarantors or any of their
respective subsidiaries is subject except (in the case of (ii) and (iii)) for
breaches or violations that would not, individually or in the aggregate, have a
Material Adverse Effect, or would materially and adversely affect the ability of
the Company or any Guarantor to perform their obligations under the Indenture,
this Agreement, or the Registration Rights Agreement; a “Debt Repayment
Triggering Event” means any event or condition that gives, or with the giving of
notice or lapse of time would give, the holder of any note, debenture, or other
evidence of indebtedness (or any person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a portion of
such indebtedness by the Company, any Guarantor or any of their respective
subsidiaries.

 

(o)           Absence of Existing Defaults and Conflicts.  None of the Company,
the Guarantors or their respective subsidiaries is in violation of its
respective charter or by-laws (or equivalent organizational documents) or in
default (or with the giving of notice or lapse of time would be in default)
under any existing obligation agreement, covenant or condition contained in any
indenture, loan agreement, mortgage, lease or other agreement or instrument to
which any of them is a party or by which any of them is bound or to which any of
the properties of any of them is subject, except such defaults that would not
result, individually or in the aggregate, in a Material Adverse Effect.

 

(p)           Authorization of Agreement.  This Agreement has been duly
authorized, executed and delivered by the Company and the Guarantors.

 

(q)           Possession of Licenses and Permits.  The Company, the Guarantors
and their respective subsidiaries possess, and are in compliance with the terms
of, all adequate certificates, authorizations, franchises, licenses and permits
(“Licenses”) necessary or material to the conduct of the business now conducted
and will possess and be in compliance with all such Licenses necessary or
material to the business proposed in the General Disclosure Package and the
Final Offering Circular to be conducted by them, and have not received any
notice of proceedings relating to the revocation or modification of any Licenses
that, if determined adversely to the Company, the Guarantors or their respective
subsidiaries, would individually or in the aggregate have a Material Adverse
Effect.

 

(r)            Absence of Labor Dispute.  No labor dispute with the employees of
the Company, the Guarantors or any of their respective subsidiaries exists or,
to the knowledge of the Company or the Guarantors, is imminent that could have,
individually or in the aggregate, a Material Adverse Effect.

 

(s)            Possession of Intellectual Property.  The Company, the Guarantors
and their respective subsidiaries own, possess or can acquire on reasonable
terms, adequate trademarks, trade names and other rights to inventions, know
how, patents, copyrights, confidential information and other intellectual
property (collectively, “intellectual property rights”) necessary to conduct the
business now operated by them, or presently employed by them, and have not
received any notice of infringement of or conflict with asserted rights of
others with respect to any intellectual property rights that, if determined
adversely to the Company, the Guarantors or any of their respective
subsidiaries, would individually or in the aggregate have a Material Adverse
Effect.

 

(t)            Environmental Laws.  Except as disclosed in the General
Disclosure Package and the Final Offering Circular, (A)(i) none of the Company,
the Guarantors, or any of their subsidiaries is in

 

6

--------------------------------------------------------------------------------


 

violation of, or has any liability under, any federal, state, local or non-U.S.
statute, law, rule, regulation, ordinance, code, other requirement or rule of
law (including common law), or decision or order of any Governmental Authority,
relating to pollution, to the use, handling, transportation, treatment, storage,
discharge, disposal or release of Hazardous Substances, to the protection or
restoration of the environment or natural resources (including biota), to health
and safety including as such relates to exposure to Hazardous Substances, and to
natural resource damages (collectively, “Environmental Laws”), (ii) none of the
Company, the Guarantors or their respective subsidiaries owns, occupies,
operates or uses any real property contaminated with Hazardous Substances,
(iii) none of the Company, the Guarantors or their respective subsidiaries is
conducting or funding any investigation, remediation, remedial action or
monitoring of actual or suspected Hazardous Substances in the environment,
(iv) none of the Company, the Guarantors or their respective subsidiaries is
liable or allegedly liable for any release or threatened release of Hazardous
Substances, including at any off-site treatment, storage or disposal site,
(v) none of the Company, the Guarantors or their respective subsidiaries is
subject to any claim by any Governmental Authority or person relating to
Environmental Laws or Hazardous Substances, and (vi) the Company, the Guarantors
and their subsidiaries have timely applied for and, where required for current
operations, received and are in compliance with all, and have no liability under
any, permits, licenses, authorizations, identification numbers or other
approvals required under applicable Environmental Laws to conduct their
respective businesses, except in each case covered by clauses (i) — (vi) such as
would not, individually or in the aggregate, have a Material Adverse Effect;
(B) to the knowledge of the Company and the Guarantors there are no facts or
circumstances that would reasonably be expected to result in a violation of,
liability under, or claim pursuant to, any Environmental Law that would,
individually or in the aggregate, have a Material Adverse Effect; (C) to the
knowledge of the Company and the Guarantors there are no requirements proposed
for adoption or implementation under any Environmental Law that would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect; and (D) in the ordinary course of its business, the Company and the
Guarantors periodically evaluate the effect, including associated costs and
liabilities, of Environmental Laws on the business, properties, results of
operations and financial condition of them and their subsidiaries, and, on the
basis of such evaluation, the Company and the Guarantors have reasonably
concluded that such Environmental Laws will not, individually or in the
aggregate, have a Material Adverse Effect.  For purposes of this subsection
“Hazardous Substances” means (A) petroleum and petroleum products, by-products
or breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and mold, and (B) any other chemical, material or
substance defined or regulated as toxic or hazardous or as a pollutant,
contaminant or waste under Environmental Laws.

 

(u)           Accurate Disclosure.  The statements in the General Disclosure
Package and the Final Offering Circular under the heading “Material United
States Federal Income Tax Consequences,” “Description of the Notes” and
“Description of Other Indebtedness” insofar as such statements summarize legal
matters, agreements, documents or proceedings discussed therein, are accurate
and fair summaries of such legal matters, agreements, documents or proceedings.

 

(v)           Absence of Manipulation.  None of the Company, the Guarantors and
their respective affiliates has, either alone or with one or more other persons,
bid for or purchased for any account in which it or any of its affiliates had a
beneficial interest any Offered Securities or attempt to induce any person to
purchase any Offered Securities.

 

(w)          Statistical and Market-Related Data.  Any third-party statistical
and market-related data included in a Preliminary Offering Circular, a Final
Offering Circular, or any Issuer Free Writing Communication are based on or
derived from sources that the Company and the Guarantors believe to be reliable
and accurate.

 

(x)           Internal Controls and Compliance with the Sarbanes-Oxley Act. 
Except as set forth in the General Disclosure Package and the Final Offering
Circular, the Company, the Guarantors and their respective subsidiaries and the
Company’s Board of Directors (the “Board”) are in compliance

 

7

--------------------------------------------------------------------------------


 

with Sarbanes-Oxley and all applicable Exchange Rules.  The Company and the
Guarantors maintain a system of internal controls, including, but not limited
to, disclosure controls and procedures, internal controls over accounting
matters and financial reporting, and legal and regulatory compliance controls
(collectively, “Internal Controls”), that comply with the Securities Laws and
are sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. Generally Accepted Accounting Principles and
to maintain accountability for assets, (iii) access to assets is permitted only
in accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  The Internal Controls are overseen by the Audit Committee (the
“Audit Committee”) of the Board in accordance with Exchange Rules.  The Company
has not publicly disclosed or reported to the Audit Committee or the Board, and
within the next 90 days, and the Company does not reasonably expect to publicly
disclose or report to its Audit Committee or its Board, a significant
deficiency, material weakness, change in Internal Controls or fraud involving
management or other employees who have a significant role in Internal Controls
(each, an “Internal Control Event”), any violation of, or failure to comply
with, the Securities Laws, or any matter which, if determined adversely, would,
individually or in the aggregate, have a Material Adverse Effect.

 

(y)                                 Absence of Accounting Issues.  A member of
the Company’s Audit Committee has confirmed to the Chief Executive Officer,
Chief Financial Officer or General Counsel that, except as set forth in the
General Disclosure Package and the Final Offering Circular, such Audit Committee
is not reviewing or investigating, and neither the Company’s and the Guarantors’
independent auditors nor their internal auditors have recommended that such
Audit Committee review or investigate, (i) adding to, deleting, changing the
application of, or changing the Company’s or the Guarantors’ disclosure with
respect to, any of the Company’s or the Guarantors’ material accounting
policies; (ii) any matter which could result in a restatement of the Company’s
or the Guarantors’ financial statements for any annual or interim period during
the current or prior three fiscal years; or (iii) any Internal Control Event.

 

(z)                                  Litigation.  Except as disclosed in the
General Disclosure Package and the Final Offering Circular, there are no pending
actions, suits or proceedings (including any inquiries or investigations by
Governmental Authority) against or affecting the Company, the Guarantors, any of
their respective subsidiaries or any of their respective properties that, if
determined adversely to the Company, the Guarantors or any of their respective
subsidiaries, would individually or in the aggregate have a Material Adverse
Effect, or would materially and adversely affect the ability of the Company or
the Guarantors to perform their obligations under the Indenture, this Agreement,
or the Registration Rights Agreement, or which are otherwise material in the
context of the sale of the Offered Securities and the Guarantees; and no such
actions, suits or proceedings (including any inquiries or investigations by any
Governmental Authority) are threatened or, to the Company’s or the Guarantors’
knowledge, contemplated.

 

(aa)                          Financial Statements.  The financial statements
included in the General Disclosure Package and the Final Offering Circular
present fairly in all material respects the financial position of the Company
and its consolidated subsidiaries as of the dates shown and their results of
operations and cash flows for the periods shown, and such financial statements
have been prepared in conformity with the generally accepted accounting
principles in the United States applied on a consistent basis; the financial
statements of the assets acquired by Kodiak Oil & Gas (USA) Inc., in connection
with the Purchase and Sale Agreement among the Company, Kodiak Oil & Gas (USA)
Inc. and Liberty Resources LLC dated June 2, 2013, as amended on July 12, 2013
(the “Acquired Assets”), present fairly in all material respects operating the
revenues and direct operating expenses of such Acquired Assets for the periods
shown in conformity with the generally accepted accounting principles in the
United States applied on a consistent basis.  After giving effect to the express
authorization by the Staff of the Commission pursuant to written letters
addressed to the Company (“Staff Waivers”), (i) the pro

 

8

--------------------------------------------------------------------------------


 

forma financial statements included or incorporated by reference in the General
Disclosure Package and the Final Offering Circular comply as to form in all
material respects with the applicable accounting requirements of the Securities
Act and the Exchange Act, (ii) the assumptions used in preparing the pro forma
financial statements included in the General Disclosure Package and the Final
Offering Circular provide a reasonable basis for presenting the significant
effects directly attributable to the transactions or events described therein,
and (iii) the related pro forma adjustments give appropriate effect to those
assumptions, the pro forma columns therein reflect the proper application of
those adjustments to the corresponding historical financial statement amounts.
The summary and selected financial and statistical data included in the General
Disclosure Package and the Final Offering Circular present fairly the
information shown therein and such data has been compiled on a basis consistent
with the financial statements presented therein and the books and records of the
Company.  The Company does not have any material liabilities or obligations,
direct or contingent (including any off-balance sheet obligations or any
“variable interest entities” within the meaning of Financial Accounting
Standards Board Interpretation No. 46 as revised), not disclosed in the General
Disclosure Package and the Final Offering Circular. After giving effect to the
express authorization of the Staff of the Commission in the Staff Waivers, there
are no financial statements that are required to be included in the General
Disclosure Package or the Final Offering Circular that are not included as
required.

 

(bb)                          No Material Adverse Change in Business.  Except as
disclosed in the General Disclosure Package and the Final Offering Circular,
since the end of the period covered by the latest audited financial statements
included in the General Disclosure Package and the Final Offering Circular
(i) there has been no change, nor any development or event involving a
prospective change, in the condition (financial or otherwise), results of
operations, business, properties or prospects of the Company, the Guarantors and
their respective subsidiaries, taken as a whole, that is material and adverse,
(ii) there has not been any material transaction entered into or any material
transaction that is probable of being entered into by the Company, the
Guarantors or their respective subsidiaries, other than transactions in the
ordinary course of business and changes and transactions described in the
General Disclosure Package and the Final Offering Circular, (iii) there has not
been any obligation, direct or contingent, which is material to the Company, the
Guarantors and their respective subsidiaries, taken as a whole, incurred by the
Company, the Guarantors or their respective subsidiaries, except obligations
incurred in the ordinary course of business, (iv) there has been no dividend or
distribution of any kind declared, paid or made by the Company, the Guarantors
or any of their respective subsidiaries, on any class of their capital stock and
(v) there has been no material adverse change in the capital stock, short-term
indebtedness, long-term indebtedness, net current assets or net assets of the
Company, the Guarantors and their respective subsidiaries.

 

(cc)                            Investment Company Act.  Neither the Company nor
any Guarantor is an open-end investment company, unit investment trust or
face-amount certificate company that is or is required to be registered under
Section 8 of the United States Investment Company Act of 1940 (the “Investment
Company Act”); and neither the Company nor any Guarantor is and, after giving
effect to the offering and sale of the Offered Securities and the application of
the proceeds thereof as described in the General Disclosure Package and the
Final Offering Circular, will be an “investment company” as defined in the
Investment Company Act.

 

(dd)                          Ratings.  No “nationally recognized statistical
rating organization” as such term is defined in Section 3(a)(62) of the Exchange
Act (i) has imposed (or has informed the Company or the Guarantors that it is
considering imposing) any condition (financial or otherwise) on the Company’s or
the Guarantors’ retaining any rating assigned to the Company or the Guarantors
or any securities of the Company or the Guarantors or (ii) has indicated to the
Company or the Guarantors that it is considering any of the actions described in
Section 7(b)(ii) hereof.

 

(ee)                            PFIC Status.  Neither the Company nor any
Guarantor was a “passive foreign investment company” (“PFIC”) as defined in
Section 1297 of the United States Internal Revenue Code

 

9

--------------------------------------------------------------------------------


 

of 1986, as amended for its most recently completed taxable year and, based on
the Company’s and such Guarantor’s current and projected income, assets and
activities, neither the Company nor any Guarantor expects to be classified as a
PFIC for the foreseeable future.

 

(ff)                              Class of Securities Not Listed.  No securities
of the same class (within the meaning of Rule 144A(d)(3)) as the Offered
Securities are listed on any national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system.

 

(gg)                            No Registration.  The offer and sale of the
Offered Securities in the manner contemplated by this Agreement will be exempt
from the registration requirements of the Securities Act by reason of
Section 4(a)(2) thereof and Regulation S thereunder; and it is not necessary to
qualify an indenture in respect of the Offered Securities under the United
States Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”).

 

(hh)                          No General Solicitation; No Directed Selling
Efforts.  Neither the Company, nor any Guarantor, nor any of their respective
affiliates, nor any person acting on its or their behalf (i) has, within the
six-month period prior to the date hereof, offered or sold in the United States
or to any U.S. person (as such terms are defined in Regulation S under the
Securities Act) the Offered Securities or any security of the same class or
series as the Offered Securities or (ii) has offered or will offer or sell the
Offered Securities (A) in the United States by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) or
(B) with respect to any such securities sold in reliance on Rule 903 of
Regulation S (“Regulation S”) under the Securities Act, by means of any directed
selling efforts within the meaning of Rule 902(c) of Regulation S.  The Company,
the Guarantors, their respective affiliates and any person acting on its or
their behalf have complied and will comply with the offering restrictions
requirement of Regulation S. Neither the Company nor any Guarantor has entered
and neither the Company nor any Guarantor will enter into any contractual
arrangement with respect to the distribution of the Offered Securities except
for this Agreement.

 

(ii)                                  Reporting Status.  The Company is subject
to Section 13 or 15(d) of the Exchange Act.

 

(jj)                                Payments in Foreign Currency.  Except as
disclosed in the General Disclosure Package and the Final Offering Circular,
under current laws and regulations of Canada and any political subdivision
thereof, all interest payable on the Offered Securities may be paid by the
Company to the holder thereof in United States dollars or Canadian dollars and
all such payments made to the holder or beneficial owner of the Offered
Securities that are non-residents of Canada for purposes of the Income Tax Act
(Canada) will not be subject to Canadian withholding taxes under Part XIII of
the Income Tax Act (Canada) on the payments, provided that: (i) the holder or
beneficial owner of the Offered Securities or the recipient of the interest
payable on the Offered Securities is dealing at arm’s length within the meaning
of the Income Tax Act (Canada)) with the Company at the time such payment is
made; (ii) the holder or beneficial owner of the Offered Securities was not and
is not a “specified non-resident shareholder” (within the meaning of subsection
18(5) of the Income Tax Act (Canada)) of the Company; and (iii) the holder or
beneficial owner of the Offered Securities was and is dealing at arm’s length
with any “specified shareholder” (within the meaning of subsection 18(5) of the
Income Tax Act (Canada) of the Company.

 

(kk)                          Insurance.  The Company, the Guarantors and their
respective subsidiaries are insured by insurers with appropriately rated claims
paying abilities against such losses and risks and in such amounts as are
prudent and customary for the businesses in which they are engaged; all policies
of insurance insuring the Company, the Guarantors or any of their respective
subsidiaries or their respective businesses, assets, employees, officers and
directors are in full force and effect; the Company, the Guarantors and their
respective subsidiaries are in compliance with the terms of such policies and
instruments in all material respects; and there are no material claims by the
Company, the Guarantors or any of their respective subsidiaries under any such
policy or instrument as to which any

 

10

--------------------------------------------------------------------------------


 

insurance company is denying liability or defending under a reservation of
rights clause; neither the Company, the Guarantors nor any of their respective
subsidiaries has been refused any insurance coverage sought or applied for; and
neither the Company nor any such subsidiary has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have, individually
or in the aggregate, a Material Adverse Effect, except as set forth in or
contemplated in the General Disclosure Package and the Final Offering Circular.

 

(ll)                                  Independent Engineer.  Netherland Sewell &
Associates, Inc. (“NSAI”) is a petroleum engineering consulting firm from whose
reserve reports information is contained or incorporated by reference in the
General Disclosure Package and the Final Offering Circular, and acts as
independent petroleum engineer with respect to the Company.  Other than (i) the
production of reserves in the ordinary course of business, (ii) intervening
price fluctuations or (iii) as described in the General Disclosure Package and
the Final Offering Circular, the Company is not aware of any facts or
circumstances that would result in a material adverse change in its or the
Acquired Asset’s proved net reserves in the aggregate, or the aggregate present
value of estimated future net revenues of the Company or the Acquired Assets or,
in each case, the standardized measure of discounted future net cash flows
therefrom, as described in the General Disclosure Package and the Final Offering
Circular and reflected in the reserve information as of the respective dates
such information is given.  The information underlying the estimates of the
proved net reserves of the Company and each of its subsidiaries that was
supplied by the Company and/or its subsidiaries to NSAI for the purposes of
preparing the reports of NSAI referenced in the General Disclosure Package and
the Final Offering Circular and estimates of proved reserves of the Company and
its subsidiaries disclosed in the General Disclosure Package and the Final
Offering Circular, including, production, costs of operation, and future
operations and sales of production, was true and correct in all material
respects on the dates such information was provided, and such information was
supplied and was prepared in accordance with customary industry practices. The
estimates of proved reserves of the Company, its subsidiaries and the Acquired
Assets that were prepared by or on behalf of the Company that are disclosed in
the General Disclosure Package and the Final Offering Circular, including,
production, costs of operation, and future operations and sales of production,
are true and correct in all material respects. Except as described in each of
the General Disclosure Package, the General Disclosure Package, including the
oil and natural gas production and reserve information and estimates of future
net revenues and discounted future net cash flows included or incorporated by
reference therein, complies and the Final Offering Circular, including the oil
and natural gas production and reserve information and estimates of future net
revenues and discounted future net cash flows included or incorporated by
reference therein, will comply, in all material respects with the applicable
requirements of the Exchange Act, Regulations S-K (including Subpart 1200
thereof), Regulation S-X and Statement of Financial Accounting Standards Board
No. 69, Disclosures about Oil and Petroleum Producing Activities, as amended to
date (“SFAS 69”).

 

(mm)                  Regulations T, U, X.  Neither the Company nor any
Guarantor nor any of their respective subsidiaries nor any agent thereof acting
on their behalf has taken, and none of them will take, any action that might
cause this Agreement or the issuance or sale of the Offered Securities to
violate Regulation T, Regulation U or Regulation X of the Board of Governors of
the Federal Reserve System.

 

(nn)                          OFAC.  None of the Company, the Guarantors or any
of their respective subsidiaries or, to the knowledge of the Company or the
Guarantors, any director, officer, agent, employee or affiliate of the Company,
the Guarantors or any of their respective subsidiaries is currently subject to
any sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not, directly or indirectly,
use the proceeds of the offering of the Offered Securities hereunder, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any such person currently subject to any sanctions administered by
OFAC.

 

11

--------------------------------------------------------------------------------


 

3.                                      Purchase, Sale and Delivery of Offered
Securities.  On the basis of the representations, warranties and agreements and
subject to the terms and conditions set forth herein, the Company agrees to sell
to the several Purchasers, and each of the Purchasers agrees, severally and not
jointly, to purchase from the Company, at a purchase price of 98.25% of the
principal amount thereof plus accrued interest, if any, from July 26, 2013 to
the Closing Date (as hereinafter defined), the respective principal amounts of
Securities set forth opposite the names of the several Purchasers in Schedule A
hereto.

 

The Company will deliver the Securities to or as instructed by the
Representative for the accounts of the several Purchasers in a form reasonably
acceptable to the Representative against payment of the purchase price by the
Purchasers in Federal (same day) funds by wire transfer to an account at a bank
acceptable to the Representative drawn to the order of the Company at the office
of Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, New York 10017, at
9:00 A.M., New York time, on July 26, 2013 or at such other time not later than
seven full business days thereafter as the Representative and the Company
determine, such time being herein referred to as the “Closing Date”. The Offered
Securities so to be delivered or evidence of their issuance will be made
available for checking at the above office of Davis Polk & Wardwell LLP at least
24 hours prior to the Closing Date.

 

4.                                      Representations by Purchasers; Resale by
Purchasers.  (a)  Each Purchaser severally represents and warrants to the
Company and the Guarantors that it is an “accredited investor” within the
meaning of Regulation D under the Securities Act.

 

(b)                                 Each Purchaser severally acknowledges that
the Offered Securities have not been registered under the Securities Act and may
not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except in accordance with Regulation S or pursuant to
an exemption from the registration requirements of the Securities Act. Each
Purchaser severally represents and agrees that it has offered and sold the
Offered Securities, and will offer and sell the Offered Securities (i) as part
of its distribution at any time and (ii) otherwise until 40 days after the later
of the commencement of the offering and the Closing Date, only in accordance
with Rule 903 or Rule 144A. Accordingly, neither such Purchaser nor its
affiliates, nor any persons acting on its or their behalf, have engaged or will
engage in any directed selling efforts with respect to the Offered Securities,
and such Purchaser, its affiliates and all persons acting on its or their behalf
have complied and will comply with the offering restrictions requirement of
Regulation S. Each Purchaser severally agrees that, at or prior to confirmation
of sale of the Offered Securities, other than a sale pursuant to Rule 144A, such
Purchaser will have sent to each distributor, dealer or person receiving a
selling concession, fee or other remuneration that purchases the Offered
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meanings given to
them by Regulation S.”

 

Terms used in this subsection (b) have the meanings given to them by Regulation
S.

 

(c)                                  Each Purchaser severally agrees that it and
each of its affiliates has not entered and will not enter into any contractual
arrangement with respect to the distribution of the Offered Securities except
for any such arrangements with the other Purchasers or affiliates of the other
Purchasers or with the prior written consent of the Company and the Guarantors.

 

(d)                                 Each Purchaser severally agrees that it and
each of its affiliates will not offer or sell the Offered Securities in the
United States by means of any form of general solicitation or general

 

12

--------------------------------------------------------------------------------


 

advertising within the meaning of Rule 502(c), including, but not limited to
(i) any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. Each Purchaser severally agrees, with
respect to resales made in reliance on Rule 144A of any of the Offered
Securities, to deliver either with the confirmation of such resale or otherwise
prior to settlement of such resale a notice to the effect that the resale of
such Offered Securities has been made in reliance upon the exemption from the
registration requirements of the Securities Act provided by Rule 144A.

 

(e)                                  In relation to each Member State of the
European Economic Area which has implemented the Prospectus Directive (each, a
“Relevant Member State”), each of the Purchasers severally represents and agrees
that with effect from and including the date on which the Prospectus Directive
is implemented in that Relevant Member State (the “Relevant Implementation
Date”) it has not made and will not make an offer of Offered Securities to the
public in that Relevant Member State other than:

 

(i)                   to any legal entity which is a qualified investor as
defined in the Prospectus Directive;

 

(ii)                to fewer than 100 or, if the Relevant Member State has
implemented the relevant provision of the 2010 PD Amending Directive, 150,
natural or legal persons (other than qualified investors as defined in the
Prospectus Directive), as permitted under the Prospectus Directive, subject to
obtaining the prior consent of the Representative for any such offer; or

 

(iii)             in any other circumstances falling within Article 3(2) of the
Prospectus Directive,

 

provided that no such offer of Offered Securities shall result in a requirement
for the publication by the Company or any Purchaser of a prospectus pursuant to
Article 3 of the Prospectus Directive.

 

For the purposes of this provision, the expression an “offer of Offered
Securities to the public” in relation to any Offered Securities in any Relevant
Member State means the communication in any form and by any means of sufficient
information on the terms of the offer and the Offered Securities to be offered
so as to enable an investor to decide to purchase any Offered Securities, as the
same may be varied in that Member State by any measure implementing the
Prospectus Directive in that Member State, the expression “Prospectus Directive”
means Directive 2003/71/EC (and amendments thereto, including the 2010 PD
Amending Directive, to the extent implemented in the Relevant Member State), and
includes any relevant implementing measure in the Relevant Member State, and the
expression “2010 PD Amending Directive” means Directive 2010/73/EU.

 

(f)                                   Each of the Purchasers severally
represents and agrees that:

 

(i)                   it has only communicated or caused to be communicated and
will only communicate or cause to be communicated any invitation or inducement
to engage in investment activity (within the meaning of Section 21 of the
Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of the Offered Securities in circumstances in
which Section 21(1) of the FSMA does not apply to the Company or the Guarantors;
and

 

(ii)                it has complied and will comply with all applicable
provisions of the FSMA with respect to anything done by it in relation to the
Offered Securities in, from or otherwise involving the United Kingdom.

 

13

--------------------------------------------------------------------------------


 

5.                                      Certain Agreements of the Company and
Guarantors.  The Company and Guarantors agree with the several Purchasers that:

 

(a)                                 Amendments and Supplements to Offering
Circulars.  The Company and the Guarantors will promptly advise the
Representative of any proposal to amend or supplement the Preliminary or Final
Offering Circular and will not effect such amendment or supplementation without
the Representative’s consent. If, at any time prior to the completion of the
resale of the Offered Securities by the Purchasers, there occurs an event or
development as a result of which any document included in the Preliminary or
Final Offering Circular, the General Disclosure Package or any Supplemental
Marketing Material, if republished immediately following such event or
development, included or would include an untrue statement of a material fact or
omitted or would omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, the Company and the Guarantors promptly will notify the
Representative of such event and promptly will prepare and furnish, at its own
expense, to the Purchasers and the dealers and to any other dealers at the
request of the Representative, an amendment or supplement which will correct
such statement or omission. Neither the Representative’s consent to, nor the
Purchasers’ delivery to offerees or investors of, any such amendment or
supplement shall constitute a waiver of any of the conditions set forth in
Section 7.

 

(b)                                 Furnishing of Offering Circulars.  The
Company and the Guarantors will furnish to the Representative copies of the
Preliminary Offering Circular, each other document comprising a part of the
General Disclosure Package, the Final Offering Circular, all amendments and
supplements to such documents and each item of Supplemental Marketing Material,
in each case as soon as available and in such quantities as the Representative
requests.  At any time, prior to the consummation of the Exchange Offer, when
the Company is not subject to Section 13 or 15(d), the Company and the
Guarantors will promptly furnish or cause to be furnished to the Representative
(and, upon request, to each of the other Purchasers) and, upon request of
holders and prospective purchasers of the Offered Securities, to such holders
and purchasers, copies of the information required to be delivered to holders
and prospective purchasers of the Offered Securities pursuant to
Rule 144A(d)(4) (or any successor provision thereto) in order to permit
compliance with Rule 144A in connection with resales by such holders of the
Offered Securities.  The Company will pay the expenses of printing and
distributing to the Purchasers all such documents.

 

(c)                                  Blue Sky Qualifications.  The Company and
the Guarantors will arrange for the qualification of the Offered Securities for
sale and the determination of their eligibility for investment under the laws of
such jurisdictions as the Representative designates and will continue such
qualifications in effect so long as required for the resale of the Offered
Securities by the Purchasers, provided that the Company will not be required to
qualify as a foreign corporation or to file a general consent to service of
process in any such state.

 

(d)                                 Reporting Requirements.  For so long as the
Offered Securities remain outstanding, the Company will furnish to the
Representative and, upon request, to each of the other Purchasers, as soon as
practicable after the end of each fiscal year or quarter, a copy of its annual
or quarterly report to stockholders for such year or quarter, as applicable; and
the Company will furnish to the Representative and, upon request, to each of the
other Purchasers (i) as soon as available, a copy of each other report and any
definitive proxy statement of the Company filed with the Commission under the
Exchange Act or mailed to stockholders, and (ii) from time to time, such other
information concerning the Company and the Guarantors as the Representative may
reasonably request.  However, so long as the Company is subject to the reporting
requirements of either Section 13 or Section 15(d) of the Exchange Act and is
timely filing reports with the Commission on its Electronic Data Gathering,
Analysis and Retrieval system (“EDGAR”), it is not required to furnish such
reports or statements to the Purchasers.

 

14

--------------------------------------------------------------------------------


 

(e)                                  Transfer Restrictions.  During the period
of one year after the Closing Date, the Company will, upon request, furnish to
the Representative, each of the other Purchasers and any holder of Offered
Securities a copy of the restrictions on transfer applicable to the Offered
Securities.

 

(f)                                   No Resales by Affiliates.  During the
period of one year after the Closing Date, the Company will not, and will not
permit any of its affiliates (as defined in Rule 144) to, resell any of the
Offered Securities that have been reacquired by any of them.

 

(g)                                  Investment Company.  During the period of
two years after the Closing Date, neither the Company nor any Guarantor will be
or become an open-end investment company, unit investment trust or face-amount
certificate company that is or is required to be registered under Section 8 of
the Investment Company Act.

 

(h)                                 Payment of Expenses.  The Company and the
Guarantors will pay all expenses incidental to the performance of their
respective obligations under this Agreement, the Indenture and the Registration
Rights Agreement, including but not limited to (i) the fees and expenses of the
Trustee and Canadian Trustee and their professional advisers; (ii) all expenses
in connection with the execution, issue, authentication, packaging and initial
delivery of the Offered Securities and, as applicable, the Exchange Securities
(as defined in the Registration Rights Agreement), the preparation and printing
of this Agreement, the Registration Rights Agreement, the Offered Securities,
the Indenture, the Preliminary Offering Circular, any other documents comprising
any part of the General Disclosure Package, the Final Offering Circular, all
amendments and supplements thereto, each item of Supplemental Marketing Material
and any other document relating to the issuance, offer, sale and delivery of the
Offered Securities and as applicable, the Exchange Securities; (iii) the cost of
any advertising approved by the Company in connection with the issue of the
Offered Securities; (iv) any filing fees and other expenses (including fees and
disbursements of counsel to the Purchasers) incurred in connection with
qualification of the Offered Securities or the Exchange Securities for sale
under the laws of such jurisdiction, other than the federal laws of the United
States, as the Representative designates and the preparation and printing of
memoranda relating thereto, provided that the Representative shall provide the
Company with an estimate of any such fees and expenses for the Company’s review
and approval prior to incurring any such fees and expenses; (v) any fees charged
by investment rating agencies for the rating of the Securities or the Exchange
Securities; and (vi) expenses incurred in distributing the Preliminary Offering
Circular, any other documents comprising any part of the General Disclosure
Package, the Final Offering Circular (including any amendments and supplements
thereto) and any Supplemental Marketing Material to the Purchasers.  The
Purchasers shall pay all costs and expenses relating to investor presentations
or any “road show” in connection with the offering and sale of the Offered
Securities.  Except as otherwise expressly provided by this Agreement, the
Purchasers shall pay their own costs and expenses in connection with the
transactions contemplated hereby, including, without limitation, fees and
expenses of their counsel.

 

(i)                                     Use of Proceeds.  The Company will use
the net proceeds received in connection with this offering in the manner
described in the “Use of Proceeds” section of the General Disclosure Package
and, except as disclosed in the General Disclosure Package and the Final
Offering Circular, the Company does not intend to use any of the proceeds from
the sale of the Offered Securities hereunder to repay any outstanding debt owed
to any affiliate of any Purchaser.

 

(j)                                    Absence of Manipulation.  In connection
with the offering, until the Representative shall have notified the Company and
the other Purchasers of the completion of the resale of the Offered Securities,
neither the Company, any Guarantor nor any of their affiliates will, either
alone or with one or more other persons, bid for or purchase for any account in
which it or any of its affiliates has a beneficial interest in any Offered
Securities or attempt to induce any person to purchase any Offered Securities;
and neither it nor any of its affiliates will make bids or purchases for the
purpose of creating actual, or apparent, active trading in, or of raising the
price of, the Offered Securities.

 

15

--------------------------------------------------------------------------------


 

(k)  Restriction on Sale of Securities.  For a period of 90 days after the date
hereof, neither the Company nor any Guarantor will, directly or indirectly, take
any of the following actions with respect to any United States
dollar-denominated debt securities issued or guaranteed by the Company or any
Guarantor and having a maturity of more than one year from the date of issue or
any securities convertible into or exchangeable or exercisable for any of its
Securities (“Lock-Up Securities”):  (i) offer, sell, issue, contract to sell,
pledge or otherwise dispose of Lock-Up Securities, (ii) offer, sell, issue,
contract to sell, contract to purchase or grant any option, right or warrant to
purchase Lock-Up Securities, (iii) enter into any swap, hedge or any other
agreement that transfers, in whole or in part, the economic consequences of
ownership of Lock-Up Securities, (iv) establish or increase a put equivalent
position or liquidate or decrease a call equivalent position in Lock-Up
Securities within the meaning of Section 16 of the Exchange Act or (v) file with
the Commission a registration statement under the Securities Act relating to
Lock-Up Securities or publicly disclose the intention to take any such action,
without the prior written consent of Credit Suisse Securities (USA) LLC. 
Neither the Company nor any Guarantor will at any time directly or indirectly,
take any action referred to in clauses (i) through (v) above with respect to any
securities under circumstances where such offer, sale, pledge, contract or
disposition would cause the exemption afforded by Section 4(a)(2) of the
Securities Act or the safe harbor of Regulation S thereunder to cease to be
applicable to the offer and sale of the Offered Securities. The foregoing
restriction shall not apply to Exchange Securities.

 

6.                                      Free Writing Communications.  (a) Issuer
Free Writing Communications.  Each of the Company and the Guarantors represents
and agrees that, unless it obtains the prior consent of the Representative, and
each Purchaser represents and agrees that, unless it obtains the prior consent
of the Company and the Representative, it has not made and will not make any
offer relating to the Offered Securities that would constitute an Issuer Free
Writing Communication.

 

(b)                                 Term Sheets.  The Company consents to the
use by any Purchaser of a Free Writing Communication that (i) contains only
(A) information describing the preliminary terms of the Offered Securities or
their offering or (B) information that describes the final terms of the Offered
Securities or their offering and that is included in or is subsequently included
in the Final Offering Circular, including by means of a pricing term sheet in
the form of Annex A hereto, or (ii) does not contain any material information
about the Company, the Guarantors or their securities that was provided by or on
behalf of the Company or the Guarantors, it being understood and agreed that the
Company and the Guarantors shall not be responsible to any Purchaser for
liability arising from any inaccuracy in such Free Writing Communications
referred to in clause (i) or (ii) as compared with the information in the
Preliminary Offering Circular, the Final Offering Circular or the General
Disclosure Package.

 

7.                                      Conditions of the Obligations of the
Purchasers.  The obligations of the several Purchasers to purchase and pay for
the Offered Securities will be subject to the accuracy of the representations
and warranties of the Company and the Guarantors herein (as though made on the
Closing Date), to the accuracy of the statements of officers of the Company and
the Guarantors made pursuant to the provisions hereof, to the performance by the
Company and the Guarantors of their obligations hereunder and to the following
additional conditions precedent:

 

(a)                                 Accountants’ Comfort Letters.  The
Representative shall have received letters, dated, respectively, the date hereof
on the General Disclosure Package and the Closing Date on the Final Offering
Circular, of Hein & Associates LLP (in relation to the Company), Ernst & Young
LLP (in relation to the Company) and EKS&H LLLP (in relation to the Acquired
Assets), confirming that they are a registered public accounting firm and
independent public accountants within the meaning of the Securities Laws and in
form and substance satisfactory to the Representative.

 

(b)                                 No Material Adverse Change.  Subsequent to
the execution and delivery of this Agreement, there shall not have occurred
(i) any change, or any development or event involving a prospective change, in
the condition (financial or otherwise), results of operations, business,
properties or prospects of the Company, the Guarantors and their respective
subsidiaries taken as a whole which,

 

16

--------------------------------------------------------------------------------


 

in the judgment of the Representative, is material and adverse and makes it
impractical or inadvisable to market the Offered Securities; (ii) any
downgrading in the rating of any debt securities or preferred stock of the
Company or any Guarantor by any “nationally recognized statistical rating
organization” (as defined in Section 3(a)(62) of the Exchange Act), or any
public announcement that any such organization has under surveillance or review
its rating of any debt securities or preferred stock of the Company or any
Guarantor (other than an announcement with positive implications of a possible
upgrading, and no implication of a possible downgrading, of such rating) or any
announcement that the Company or any Guarantor has been placed on negative
outlook; (iii) any change in either U.S., Canadian or international financial,
political or economic conditions or currency exchange rates or exchange controls
the effect of which is such as to make it, in the judgment of the
Representative, impractical to market or to enforce contracts for the sale of
the Offered Securities, whether in the primary market or in respect of dealings
in the secondary market; (iv) any suspension or material limitation of trading
in securities generally on the New York Stock Exchange, or any setting of
minimum or maximum prices for trading on such exchange; (v) any suspension of
trading of any securities of the Company or any Guarantor on any exchange or in
the over-the-counter market; (vi) any banking moratorium declared by any U.S.
federal, New York or Canadian authorities; (vii) any major disruption of
settlements of securities, payment, or clearance services in the United States,
Canada or any other country where such securities are listed or (viii) any
attack on, outbreak or escalation of hostilities or act of terrorism involving
the United States or Canada any declaration of war by Congress or any other
national or international calamity or emergency if, in the judgment of the
Representative, the effect of any such attack, outbreak, escalation, act,
declaration, calamity or emergency is such as to make impractical or inadvisable
to market the Offered Securities or to enforce contracts for the sale of the
Offered Securities.

 

(c)                                  Opinion of Miller Thomson LLP.  The
Representative shall have received an opinion, dated such Closing Date, of
Miller Thomson LLP, Canadian counsel for the Company, to the effect set forth in
Exhibit C-1 hereto.

 

(d)                                 Opinion of Dorsey & Whitney LLP.  The
Representative shall have received an opinion, dated such Closing Date, of
Dorsey & Whitney LLP, United States counsel for the Company, to the effect set
forth in Exhibit C-2 hereto.

 

(e)                                  Opinion of Lathrop & Gage LLP.  The
Representative shall have received an opinion, dated the Closing Date, of
Lathrop & Gage LLP, special counsel for the Company, to the effect set forth in
Exhibit C-3 hereto.

 

(f)                                   Opinion of Counsel for Purchasers.  The
Representative shall have received from Davis Polk & Wardwell LLP, counsel for
the Purchasers, such opinion or opinions, dated the Closing Date, with respect
to such matters as the Representative may require, and the Company and the
Guarantors shall have furnished to such counsel such documents as they request
for the purpose of enabling them to pass upon such matters.  In rendering such
opinion, Davis Polk & Wardwell LLP may rely as to the incorporation of the
Company and the Guarantors and all other matters governed by Yukon law upon the
opinions of Miller Thomson LLP and Dorsey & Whitney LLP, respectively, referred
to above.

 

(g)                                  Officers’ Certificate.  The Representative
shall have received certificates, dated such Closing Date, of an executive
officer of the Company and the Guarantors and a principal financial or
accounting officer of the Company and the Guarantors in which such officers
shall state that the representations and warranties of the Company and the
Guarantors in this Agreement are true and correct, that the Company and the
Guarantors have complied with all agreements and satisfied all conditions on
their part to be performed or satisfied hereunder at or prior to the Closing
Date, and that, subsequent to the date of the most recent financial statements
in the General Disclosure Package and the Final Offering Circular there has been
no material adverse change, nor any development or event involving a prospective
material adverse change, in the condition (financial or otherwise), results of

 

17

--------------------------------------------------------------------------------


 

operations, business, properties or prospects of the Company, the Guarantors and
their respective subsidiaries taken as a whole except as set forth in the
General Disclosure Package and the Final Offering Circular or as described in
such certificate.

 

(h)                                 Engineering Firm Letter. At the time of
execution of this Agreement and the Closing Date, the Representative shall have
received from NSAI, a letter, in form and substance satisfactory to and
addressed to the Representative with respect to: (i) the estimated quantities of
the Company’s proved net reserves, (ii) the future net revenues from those
reserves, (iii) their present value as set forth in the General Disclosure
Package and the Final Offering Circular and (iv) such related matters as the
Representative shall reasonably request.

 

(i)                                     Registration Rights Agreement. At the
Closing Date, the Company shall have entered into the Registration Rights
Agreement and the Representative shall have received executed copies thereof.

 

(j)                                    Officer’s Certificate. At the time of
execution of this Agreement and at the Closing Date, the Company shall have
furnished to the Representative a certificate of the Company, signed by the
principal financial officer of the Company, dated respectively as of the date of
execution of this Agreement and as of the Closing Date, in form and substance
satisfactory to the Representative.

 

The Company and the Guarantors will furnish the Representative with such
conformed copies of such opinions, certificates, letters and documents as the
Representative reasonably requests. The Representative may in its sole
discretion waive on behalf of the Purchasers compliance with any conditions to
the obligations of the Purchasers hereunder.

 

8.                                      Indemnification and Contribution.  (a) 
Indemnification of Purchasers.  The Company and the Guarantors will indemnify
and hold harmless each Purchaser, its officers, employees, agents, partners,
members, directors and its affiliates and each person, if any, who controls such
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act (each, an “Indemnified Party”), against any and all losses,
claims, damages or liabilities, joint or several, to which such Indemnified
Party may become subject, under the Securities Act, the Exchange Act, other
Federal, state or Canadian statutory law or regulation or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Preliminary Offering Circular or the Final
Offering Circular, in each case as amended or supplemented, or any Issuer Free
Writing Communication (including with limitation, any Supplemental Marketing
Material), or the Exchange Act Reports, or arise out of or are based upon the
omission or alleged omission of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and will reimburse each Indemnified Party for any legal or
other expenses reasonably incurred by such Indemnified Party in connection with
investigating, preparing or defending against any loss, claim, damage,
liability, action, litigation, investigation or proceeding whatsoever (whether
or not such Indemnified Party is a party thereto), whether threatened or
commenced and in connection with the enforcement of this provision with respect
to any of the above as such expenses are incurred; provided, however, that the
Company and the Guarantors will not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement in or omission or alleged omission
from any of such documents in reliance upon and in conformity with written
information furnished to the Company by any Purchaser through the Representative
specifically for use therein, it being understood and agreed that the only such
information furnished by any Purchaser consists of the information described as
such in subsection (b) below.

 

(b)                                 Indemnification of Company.  Each Purchaser
will severally and not jointly indemnify and hold harmless each of the Company,
each Guarantor, each of their respective directors and officers and each person,
if any, who controls the Company or the such Guarantor within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each, a
“Purchaser Indemnified Party”), against any losses, claims, damages or
liabilities to which such Purchaser

 

18

--------------------------------------------------------------------------------


 

Indemnified Party may become subject, under the Securities Act, the Exchange
Act, other Federal or state statutory law or regulation or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Preliminary Offering Circular or the Final
Offering Circular, in each case as amended or supplemented, or any Issuer Free
Writing Communication or arise out of or are based upon the omission or the
alleged omission of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to the
Company by such Purchaser through the Representative specifically for use
therein, and will reimburse any legal or other expenses reasonably incurred by
such Purchaser Indemnified Party in connection with investigating, preparing or
defending against any such loss, claim, damage, liability, action, litigation,
investigation or proceeding whatsoever (whether or not such Purchaser
Indemnified Party is a party thereto) whether threatened or commenced based upon
any such untrue statement or omission, or any such alleged untrue statement or
omission as such expenses are incurred, it being understood and agreed that the
only such information furnished by any Purchaser consists of the following
information in the Preliminary Offering Circular and Final Offering Circular
furnished on behalf of each Purchaser: under the caption “Plan of Distribution”
paragraphs 17 and 18.

 

(c)                                  Actions against Parties; Notification. 
Promptly after receipt by an indemnified party under this Section of notice of
the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under subsection
(a) or (b) above, notify the indemnifying party of the commencement thereof; but
the failure to notify the indemnifying party shall not relieve it from any
liability that it may have under subsection (a) or (b) above except to the
extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided further that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have to an indemnified party otherwise than under subsection (a) or
(b) above.  In case any such action is brought against any indemnified party and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Section for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement (i) includes an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action and (ii) does not include a statement as to or an admission of
fault, culpability or failure to act by or on behalf of any indemnified party.

 

(d)                                 Contribution.  If the indemnification
provided for in this Section is unavailable or insufficient to hold harmless an
indemnified party under subsection (a) or (b) above, then each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of the losses, claims, damages or liabilities referred to in
subsection (a) or (b) above (i) in such proportion as is appropriate to reflect
the relative benefits received by the Company on the one hand and the Purchasers
on the other from the offering of the Offered Securities or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Guarantors on the one hand and the Purchasers on the other in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities as well as any other relevant equitable considerations. The
relative benefits received by the Company and the

 

19

--------------------------------------------------------------------------------


 

Guarantors on the one hand and the Purchasers on the other shall be deemed to be
in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total discounts and
commissions received by the Purchasers from the Company under this Agreement.
The relative fault shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company and the Guarantors or the Purchasers and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The amount paid by an indemnified
party as a result of the losses, claims, damages or liabilities referred to in
the first sentence of this subsection (d) shall be deemed to include any legal
or other expenses reasonably incurred by such indemnified party in connection
with investigating or defending any action or claim which is the subject of this
subsection (d). Notwithstanding the provisions of this subsection (d), no
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Offered Securities purchased by it were
resold exceeds the amount of any damages which such Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.  The Purchasers’ obligations in this subsection (d) to
contribute are several in proportion to their respective purchase obligations
and not joint.  The Company, the Guarantors and the Purchasers agree that it
would not be just and equitable if contribution pursuant to this
Section 8(d) were determined by pro rata allocation (even if the Purchasers were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in this
Section 8(d).

 

9.                                      Default of Purchasers.  If any Purchaser
or Purchasers default in their obligations to purchase Offered Securities
hereunder and the aggregate principal amount of Offered Securities that such
defaulting Purchaser or Purchasers agreed but failed to purchase does not exceed
10% of the total principal amount of Offered Securities, the Representative may
make arrangements satisfactory to the Company for the purchase of such Offered
Securities by other persons, including any of the Purchasers, but if no such
arrangements are made by the Closing Date, the non-defaulting Purchasers shall
be obligated severally, in proportion to their respective commitments hereunder,
to purchase the Offered Securities that such defaulting Purchasers agreed but
failed to purchase. If any Purchaser or Purchasers so default and the aggregate
principal amount of Offered Securities with respect to which such default or
defaults occur exceeds 10% of the total principal amount of Offered Securities
and arrangements satisfactory to the Representative and the Company for the
purchase of such Offered Securities by other persons are not made within
36 hours after such default, this Agreement will terminate without liability on
the part of any non-defaulting Purchaser or the Company, except as provided in
Section 10. As used in this Agreement, the term “Purchaser” includes any person
substituted for a Purchaser under this Section. Nothing herein will relieve a
defaulting Purchaser from liability for its default.

 

10.                               Survival of Certain Representations and
Obligations.  The respective indemnities, agreements, representations,
warranties and other statements of the Company, the Guarantors or their
respective officers and of the several Purchasers set forth in or made pursuant
to this Agreement will remain in full force and effect, regardless of any
investigation, or statement as to the results thereof, made by or on behalf of
any Purchaser, the Company, the Guarantors or any of their respective
representatives, officers or directors or any controlling person, and will
survive delivery of and payment for the Offered Securities. If this Agreement is
terminated pursuant to Section 9 or if for any reason the purchase of the
Offered Securities by the Purchasers is not consummated, the Company and the
Guarantors shall remain responsible for the expenses to be paid or reimbursed by
it pursuant to Section 5 and the respective obligations of the Company, the
Guarantors and the Purchaser pursuant to Section 8 shall remain in effect. If
the purchase of the Offered Securities by the Purchasers is not consummated for
any reason other than solely because of the termination of this Agreement
pursuant to Section 9 or the occurrence of any event specified in clause (iii),
(iv), (vi), (vii) or (viii) of Section 7(b), the Company and the Guarantors will
reimburse the Purchasers for all out-of-pocket expenses (including fees and
disbursements of counsel) reasonably incurred by them in connection with the
offering of the Offered Securities.

 

20

--------------------------------------------------------------------------------


 

11.                               Notices.  All communications hereunder will be
in writing and, if sent to the Purchasers will be mailed, delivered or
telegraphed and confirmed to the Purchasers, c/o Credit Suisse Securities (USA)
LLC, Eleven Madison Avenue, New York, N.Y. 10010-3629, Attention: LCD-IBD, or,
if sent to the Company or the Guarantors, will be mailed, delivered or
telegraphed and confirmed to it at Kodiak Oil & Gas Corp., 1625 Broadway,
Suite 250, Denver, Colorado 80202, Attention: Lynn A. Peterson; provided,
however, that any notice to a Purchaser or the Company pursuant to Section 8
will be mailed, delivered or telegraphed and confirmed to such recipient.

 

12.                               Successors.  This Agreement will inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and controlling persons referred to in
Section 8, and no other person will have any right or obligation hereunder,
except that holders of Offered Securities shall be entitled to enforce the
agreements for their benefit contained in the second and third sentences of
Section 5(b) hereof against the Company as if such holders were parties thereto.

 

13.                               Representation of Purchasers.  You will act
for the several Purchasers in connection with this purchase, and any action
under this Agreement taken by you will be binding upon all the Purchasers.

 

14.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
but all such counterparts shall together constitute one and the same Agreement.

 

15.                               Absence of Fiduciary Relationship.  The
Company and the Guarantors acknowledge and agree that:

 

(a)                                 No Other Relationship.  The Representative
has been retained solely to act as initial purchaser in connection with the
initial purchase, offering and resale of the Offered Securities and that no
fiduciary, advisory or agency relationship between the Company or the Guarantors
and the Representative has been created in respect of any of the transactions
contemplated by this Agreement or the Preliminary or Final Offering Circular,
irrespective of whether the Representative has advised or are advising the
Company or the Guarantors on other matters;

 

(b)                                 Arm’s-Length Negotiations.  The purchase
price of the Offered Securities set forth in this Agreement was established by
the Company and the Guarantors following discussions and arm’s-length
negotiations with the Representative, and the Company and the Guarantors are
capable of evaluating and understanding and understand and accept the terms,
risks and conditions of the transactions contemplated by this Agreement;

 

(c)                                  Absence of Obligation to Disclose.  The
Company has and the Guarantors have been advised that the Representative and its
affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company or the Guarantors and that the
Representative has no obligation to disclose such interests and transactions to
the Company or the Guarantors by virtue of any fiduciary, advisory or agency
relationship; and

 

(d)                                 Waiver.  The Company and the Guarantors
waive, to the fullest extent permitted by law, any claims it may have against
the Representative for breach of fiduciary duty or alleged breach of fiduciary
duty and agree that the Representative shall have no liability (whether direct
or indirect) to the Company or the Guarantors in respect of such a fiduciary
duty claim or to any person asserting a fiduciary duty claim on behalf of or in
right of the Company, including stockholders, employees or creditors of the
Company or the Guarantors.

 

16.                               Applicable Law.  This Agreement, and any
claim, controversy or dispute relative to or arising out of this Agreement,
shall be governed by, and construed in accordance with, the laws of the State of
New York.

 

21

--------------------------------------------------------------------------------


 

The Company and the Guarantors hereby submit to the non-exclusive jurisdiction
of the Federal and state courts in the Borough of Manhattan in The City of New
York in any suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby.  The Company and the Guarantors
irrevocably and unconditionally waive any objection to the laying of venue of
any suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby in Federal and state courts in the Borough of
Manhattan in The City of New York (“New York Court”) and irrevocably and
unconditionally waive and agree not to plead or claim in any New York Court that
any such suit or proceeding in any such court has been brought in an
inconvenient forum.

 

The Company has appointed National Corporate Research, Ltd., as its authorized
agent (the “Authorized Agent”) upon whom process may be served in any such
action arising out of or based on this Agreement or the transactions
contemplated hereby which may be instituted in any New York Court by any
Purchaser or by any director, officer, employee or agent of any Purchaser or any
person who controls any Purchaser, expressly consents to the jurisdiction of any
such court in respect of any such action, and waives any other requirements of
or objections to personal jurisdiction with respect thereto.  Such appointment
shall be irrevocable.  The Company represents and warrants that the Authorized
Agent has agreed to act as such agent for service of process and agrees to take
any and all action, including the filing of any and all documents and
instruments, that may be necessary to continue such appointment in full force
and effect as aforesaid.  Service of process upon the Authorized Agent and
written notice of such service to the Company shall be deemed, in every respect,
effective service of process upon the Company.

 

The obligation of the Company pursuant to this Agreement in respect of any sum
due to any Purchaser shall, notwithstanding any judgment in a currency other
than United States dollars, not be discharged until the first business day,
following receipt by such Purchaser of any sum adjudged to be so due in such
other currency, on which (and only to the extent that) such Purchaser may in
accordance with normal banking procedures purchase United States dollars with
such other currency; if the United States dollars so purchased are less than the
sum originally due to such Purchaser hereunder, the Company agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Purchaser against such loss.  If the United States dollars so purchased are
greater than the sum originally due to such Purchaser hereunder, such Purchaser
agrees to pay to the Company an amount equal to the excess of the dollars so
purchased over the sum originally due to such Purchaser hereunder.

 

[Signature Pages Follow]

 

22

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement between the Company, the Guarantors
and the several Purchasers in accordance with its terms.

 

 

Very truly yours,

 

 

 

 

 

KODIAK OIL & GAS CORP.

 

 

 

 

 

By:

/s/ James P. Henderson

 

Name:

James P. Henderson

 

Title:

CFO

 

 

 

 

 

KODIAK OIL & GAS (USA) INC.

 

 

 

 

 

By:

/s/ James P. Henderson

 

Name:

James P. Henderson

 

Title:

CFO

 

 

 

 

 

KODIAK WILLISTON, LLC

 

 

 

 

 

By:

/s/ James P. Henderson

 

Name:

James P. Henderson

 

Title:

CFO

 

 

 

 

 

KOG FINANCE, LLC

 

 

 

 

 

By:

/s/ James P. Henderson

 

Name:

James P. Henderson

 

Title:

CFO

 

[Signature page to the Purchase Agreement]

 

--------------------------------------------------------------------------------


 

The foregoing Purchase Agreement
is hereby confirmed and accepted

as of the date first above written.

 

 

CREDIT SUISSE SECURITIES (USA) LLC

 

 

 

 

 

By:

/s/ Robert Ellenbogen

 

Name:

Robert Ellenbogen

 

Title:

Director

 

 

Acting on behalf of itself

and as the Representative of

the several Purchasers

 

[Signature page to the Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Purchaser

 

Principal Amount of
Offered Securities

 

Credit Suisse Securities (USA) LLC

 

$

80,000,000

 

KeyBanc Capital Markets Inc.

 

$

44,000,000

 

RBC Capital Markets, LLC

 

$

44,000,000

 

Wells Fargo Securities, LLC

 

$

44,000,000

 

BMO Capital Markets Corp.

 

$

40,000,000

 

Scotia Capital (USA) Inc.

 

$

40,000,000

 

Deutsche Bank Securities Inc.

 

$

18,000,000

 

J.P. Morgan Securities LLC

 

$

18,000,000

 

SunTrust Robinson Humphrey, Inc.

 

$

18,000,000

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

$

13,000,000

 

Citigroup Global Markets Inc.

 

$

13,000,000

 

Capital One Southcoast, Inc.

 

$

7,000,000

 

Comerica Securities, Inc.

 

$

7,000,000

 

Mitsubishi UFJ Securities (USA), Inc.

 

$

7,000,000

 

U.S. Bancorp Investments, Inc.

 

$

7,000,000

 

 

 

 

 

Total

 

$

400,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Issuer Free Writing Communications (included in the General Disclosure Package)

 

1.  Pricing supplement, dated July 23, 2013, a copy of which is attached hereto
as Exhibit B-1.

 

--------------------------------------------------------------------------------